DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of the claims of Group II, claims 1-7 in the reply filed on 08/26/2022 is acknowledged.
Claims 8-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected ‘method of controlling a dishwasher (Group I)’, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/26/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “spray holes opened in 10different directions are formed to spray wash water”. The use of term “formed” for a spray hole that already exists and is typically part of the nozzle design appears improper because it indicates that the hole is actively being formed as the spray begins, rendering the overall limitation ambiguous and hence the metes and bounds of the terminology are unclear, thereby creating an indefiniteness issue.
Claims 2-5 are rejected as containing the same indefiniteness issues as above in base claim 1, from which these depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR20160149675A) in view of Choi et al. (US-20170181599-A1) and Billgren (US-20130206190-A1) 
Regarding claims 1-3 and 6, Lee et al. teaches a dishwasher 100 (Fig.1) with a door 2, tub 1 [0042], detergent dispenser D [0165] situated on the side of the door 2, a spray arm 5 (upper spray arm under upper rack 3) with multiple injection holes 511 and 512 (plurality of spray nozzles) (fig.2) with specifically two injection holes 5121 (dispenser spray nozzles) ( [0057] Fig. 2a to spray wash water into the dispenser D [0167-0168], similarly spray arm 9 (lower spray arm under lower rack 3’) has two injection holes 9121 targeted towards the dispenser, 
racks 3 and 3’, holding dishes and spray arms disposed under the racks and spaced apart from the dispenser; 

    PNG
    media_image1.png
    565
    932
    media_image1.png
    Greyscale
spray arm divided into first and second spray parts SA1, SA2 (see annotated Fig. 2a-b below) about axis A, sections 512 of each spray part SA1 and SA2 each include injection holes 5121 which spray water directly into the dispenser [0199].
Lee does not explicitly teach that height of the spray arm being adjusted in at least two stages, and that the dispenser spray nozzles to spray the wash water into the dispenser according to the adjusted height of the spray arm.
Choi teaches a dishwasher (fig. 1-3) where wash water is supplied to the water guide 70, passes through a supply unit 200 and is transferred to the upper spray arm 91. The supply unit 200 may be separably coupled to the water guide 70 at different heights as the upper rack 81 is moved, in order to ensure the efficient washing of dishes in the upper rack [0010] (allows adjusting the height of the upper spray arm at least two different heights [0028]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the dishwasher of Lee with the heights adjusting spray arm of Choi so that height of the spray arm can be adjusted in at least two stages, all in order to achieve the predictable result of efficient washing of dishes in the upper rack ([0010], Choi).
The combination of Lee and Choi still does not explicitly teach that dispenser spray nozzles to spray the wash water into the dispenser according to the adjusted height of the spray arm.
Billgren teaches a spray arm 10 with multiple nozzles (Fig. 3), positioned at different locations along the spray arm, each nozzle provided with a spreading member 14 (Fig.4), comprises an angled surface extending over and above the nozzle 12 [0041][0013], and the angled surface is adapted to be hit by wash liquid ejecting from the nozzle, an angle α between the spray arm and the spreading member may be varied (15-80 degrees, preferably between 40-75 degrees) and is chosen depending on where about on the spray arm 10 the particular spreading member 14 is positioned in relation to what spray area it is supposed to cover [0042], the spreading member can be aligned to change the direction of the jet from the nozzle  (Fig. 5a,b,6).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the dishwasher of Lee and Choi with the adjustable angle spray nozzles and/ spray arm so as to fix the height of the spray arm (as taught by Choi) and adjust the angle of a chosen nozzle on the spray arm that would target the dispenser such that spray nozzles can spray the wash water into the dispenser according to the adjusted height of the spray arm with the benefit of spreading member creating enhanced coverage zone for efficient washing of dishes [0008] [0011]Billgren while being  adaptable to any generic nozzle design or size.
Regarding claims 4-5 and 7, the combination of Lee, Choi and Billgren teaches the dishwasher above. In the above modified spray arm system of the dishwasher, three arbitrary nozzles N1, N2 and N3 of Lee would include the angled spreading member 14 of Billgren 
At height H1 (highest height of spray arm) the angle between spreading member of N1 and axis B (which is also the angle between jet J1 and axis B) be adjusted to be A1, which would be the angle where the spray jet hits the dispenser(see annotated Fig 2a, Lee).
Likewise, at lowest height angle A2 is set such that jet J2 hits the dispenser
At an intermediate height, angle A3 can be similarly identified. 
It is obvious that angles follow the criterion A1<A3<A2 as heights follow criterion H1>H3>H2
Also based on the choice of nozzle positions, the distance follows the criterion N1C>N3C>N2C (see annotated Fig 2a, Lee).
Therefore, it is obvious that the above modified dishwasher is fully capable of meeting all the limitations of claims 4-5 and 7 including 
a first dispenser spray nozzle configured to spray the wash water into the dispenser in a highest height of the spray arm; and a second dispenser spray nozzle configured to spray the wash water into the dispenser in a lowest height of the spray arm, a spacing distance between the first dispenser spray nozzle and a center of the 10spray arm is formed greater than a spacing distance between the second dispenser spray nozzle and the center of the spray arm. wherein an angle between an imaginary horizontal line formed in a direction where the spray arm extends and a direction in 15which the wash water is sprayed upwards from the first dispenser spray nozzle is formed smaller than an angle between the imaginary horizontal line and a direction in which the wash water is sprayed upwards from the second dispenser spray nozzle. a third dispenser spray nozzle formed in a height between the first dispenser spray nozzle and the second dispenser spray nozzle, the first dispenser spray nozzle is more distant from a center of the upper spray arm than the third dispenser spray nozzle, and 20the second dispenser spray nozzle is closer to the center of the spray arm than the third dispenser spray nozzle with the benefit of making sure at least one dispenser nozzle without fail sprays directly into the dispenser at any given time and thereby washing out residues from the dispenser.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (KR20160149675A) in view of Minde (US-20180344126-A1). 
Regarding claims 1-3 and 6, Lee et al. teaches a dishwasher 100 (Fig.1) with a door 2, tub 1 [0042], detergent dispenser D [0165] situated on the side of the door 2, a spray arm 5 (upper spray arm under upper rack 3) with multiple injection holes 511 and 512 (plurality of spray nozzles) (fig.2) with specifically two injection holes 5121 (dispenser spray nozzles) ( [0057] Fig. 2a to spray wash water into the dispenser D [0167-0168], similarly spray arm 9 (lower spray arm under lower rack 3’) has two injection holes 9121 targeted towards the dispenser, 
racks 3 and 3’, holding dishes and spray arms disposed under the racks and spaced apart from the dispenser; 
spray arm divided into first and second spray parts SA1, SA2 (see annotated Fig. 2a-b) about axis A, sections 512 of each spray part SA1 and SA2 each include injection holes 5121 which spray water into the dispenser [0199]
Lee does not explicitly teach that height of the spray arm being adjusted in at least two stages, and that the dispenser spray nozzles to spray the wash water into the dispenser according to the adjusted height of the spray arm.
Minde teaches a second wash arm 13 in a dishwasher that is configured to target a dispenser based on spray arm height (Fig,1-2) and the spray nozzle15 may be arranged to be directed in the direction towards the detergent dispenser during at least a portion of the rotation cycle to cause the washing liquid to intersect with the detergent dispenser (abstract) and angle between the direction of jet and the axis p (Fig. 1) can be adjusted accordingly. The wash arm arrangement is arranged to be displaceable between a first position and a second position, said first position and said second position being different height positions within said washing chamber (claim 8, Minde).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the dishwasher of Lee i.e. specifically the spray arm with the adjustable height spray arm having adjustable nozzle direction  design of Minde, so that height of the spray arm being adjusted in at least two stages, and that the dispenser spray nozzles can be adjusted to spray the wash water into the dispenser according to the adjusted height of the spray arm with the benefit of ensuring that no residual washing powder or liquid detergent is left in the detergent dispenser while ensuring efficient rinsing, and avoidance of clogging within the detergent dispenser is achieved ([0034] Minde). 
Regarding claims 4-5 and 7, the combination of Lee and Minde teaches the dishwasher above. 
With the adjustable height-direction nozzle design of Minde, multiple nozzles can be installed with similar design targeting the dispenser at different heights and hence the combination of Lee and Minde will meet all limitations of claims 4-5 and 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711


/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711